Citation Nr: 0125954	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  01-07 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to lumbosacral strain.  

2.  Entitlement to an increased disability rating for 
lumbosacral strain, presently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased disability rating for 
bilateral pes planus, presently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased disability rating for 
postoperative residuals of right metatarsal surgery, 
presently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 2000 rating decision rendered by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the veteran requested a hearing before a 
Member of the Board sitting in Washington, D.C.  By letter 
dated in September 2001, the veteran was informed that a 
hearing had been scheduled for October 23, 2001.  The veteran 
was informed that if he failed to appear for his scheduled 
hearing his case would be processed as though his request for 
a hearing had been withdrawn.  The evidence shows that the 
veteran failed to report for this hearing as scheduled.  In 
addition, the evidence does not show that the veteran filed a 
request for postponement prior to the date of the hearing or 
that he requested a new hearing.  Therefore, the Board will 
treat his hearing request as though it had been withdrawn.  
Accordingly, the case is ready for Board review.  

The issues of entitlement to an increased rating for pes 
planus and postoperative residuals of right metatarsal 
surgery are the subject of the REMAND, below. 

On a VA Form 9, Appeal to Board of Veterans' Appeals, dated 
in August 2001, the veteran indicated that he was presently 
taking antidepressant medication due to depression resulting 
from service connected disability.  This matter is referred 
to the RO for further action, if necessary.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims for service connection for a neck 
disability and an increased rating for lumbosacral strain has 
been developed.

2.  The veteran injured his lower back and underwent physical 
therapy for lumbar strain during active military service.  

3.  A VA physician has stated that the veteran's present 
cervical spine condition is not related to his service 
connected lumbar spine condition nor was a cervical spine 
condition related to inservice physical therapy.  There is no 
other competent medical evidence establishing an etiological 
or causal link between the veteran's current neck disability 
and his service connected lumbosacral strain. 

4.  The veteran's present lumbosacral strain disability is 
manifested primarily by subjective complaints of back pain 
and muscle spasms.

5.  Functional loss or limitation, muscle spasm, and 
ankylosis are not objectively shown. 


CONCLUSIONS OF LAW

1.  A neck disability is not shown, by the preponderance of 
the evidence, to have incurred in or been aggravated by his 
active military service, nor is such disability shown to be 
secondary to service connected lumbosacral strain.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303, 3.304, 3.310 (2001).

2.  The criteria for an increased disability rating for 
lumbosacral strain, presently evaluated as 10 percent 
disabling, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5286, 5289, 5292, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on the veteran's claims for service 
connection for a neck disability and an increased rating for 
lumbosacral strain.  38 U.S.C.A. §§ 5100-5107 (West Supp. 
2001); 66 Fed Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended as 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  See also, McQueen v. Principi, No. 96-403 
(U.S. Vet. App. Mar. 13, 2001) (per curiam).  The law 
provides that VA has a duty to assist veterans and other 
claimants in developing their claims for VA benefits.  The 
Board notes that the veteran's application for the benefits 
at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  VA is under an affirmative duty to obtain a 
claimant's pertinent service records.  The veteran's service 
medical records are associated with the claims folder.  
Accordingly, the Board finds that the duty to assist the 
veteran in obtaining pertinent service records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  Reports of VA examinations have been 
associated with the claims folder.  The veteran has not 
alleged that he has received VA outpatient treatment for his 
claimed neck disability and his service connected lumbosacral 
spine disability.  As VA has secured all medical records that 
the veteran has identified pertinent to these claims, VA's 
duty to assist the claimant in this regard is clearly 
satisfied.  See 38 U.S.C. § 5103A.  

VA has examined the veteran in conjunction with these claims.   
Accordingly, that aspect of the "duty to assist" is also 
satisfied.  The veteran has been advised of the evidence that 
would be necessary for him to substantiate his claim, by 
means of the various developmental letters from the RO, as 
well as a statement of the case that has been issued during 
the appellate process.  See 38 U.S.C. § 5103(a); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  With respect to his claims for 
service connection for a neck disability and an increased 
rating for a lumbosacral spine disability, the veteran has 
alleged that any records of probative value that may be 
obtained and which have not already been associated with his 
claims folder are available.

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

I.  Service Connection for a Neck Disability

The evidence shows that the veteran developed low back 
strain, diagnosed as a muscle strain, while on active duty 
while lifting a heavy object.  He underwent physical therapy 
during active service for this low back pain.  He contends, 
in essence, that he developed a neck disability as a result 
of this low back disability and/or treatment thereof.  After 
a review of the evidence, the Board finds that his 
contentions are not supported by the evidence.  Accordingly, 
his claim for service connection for a neck disability fails.

In general, service connection may be established for a 
disease or injury incurred in or aggravated by service, 
resulting in a current disability.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.305 (2001).  Service connection may be established 
for a current disability which has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001); Cuevas v. Principi, 3 Vet.App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  Additionally, service connection may be established 
on a secondary basis if the claimed disability is shown to be 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (2001).

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for its resolution.  Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

The veteran was afforded a VA examination in December 2000 in 
order to determine, inter alia, the etiology of his present 
cervical spine disability.  The examining physician noted 
that he reviewed the veteran's claims folder in conjunction 
with the examination.  The examiner specifically noted the 
veteran's inservice history of low back strain and subsequent 
inservice physical therapy for this strain.  The veteran's 
present complaints included fatigability, pain, and stiffness 
in the neck.  The examiner noted complete range of motion in 
the cervical spine with no complaints of pain in the extremes 
of recorded ranges.   X-ray evidence revealed no 
musculoskeletal pathological processes. A diagnosis of 
cervical spine condition, pain and stiffness, was recorded.  
The examiner opined that a present cervical spine condition 
was not a direct result of the veteran's present lumbar spine 
condition.  Similarly, the examiner noted that there was no 
evidence to suggest that the veteran's inservice physical 
therapy resulted in a cervical spine condition.  

In light of the opinion of the examiner discussed above, the 
Board finds that the evidence does not show that a present 
neck disability was incurred in or aggravated by active 
service.  Similarly, the evidence does not show that a 
present neck disability is proximately due to, or resulted 
from, the veteran's service connected lumbosacral strain or 
treatment thereof.  In reaching these findings, the Board 
notes that, while the veteran is entirely competent to report 
his symptoms both current and past, there is no clinical 
evidence or medical opinion that would establish a link 
between a present neck disability and his active military 
service or service connected low back disorder.  In the 
absence of evidence indicating that the veteran has the 
medical knowledge or training requisite for the rendering of 
clinical opinions, the Board must find that his opinion with 
regard to the etiology of any current neck disability to be 
of no probative value.  See Moray v. Brown, 5 Vet. App. 211 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

For the reasons set forth above, the Board concludes that the 
evidence against the veteran's claim is more probative and of 
greater weight and finds as a matter of fact that the 
veteran's neck disability was not caused by an inservice 
disease or injury and that his neck disability is not 
etiologically related to his service connected lumbosacral 
strain.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a neck disability, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (2001).  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the question of whether the evidence establishes a nexus 
between a present cervical spine disability and the veteran's 
active military service or service connected low back 
disability.  Therefore, the veteran's claim is denied.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. § 3.303, 3.304, 3.306, 3.310 (2001).  The Board 
must also point out that the veteran is free to submit new 
and material evidence, and reopen his claim for service 
connection, at any time.

II.  Increased Rating for Lumbosacral Strain

Service connection for lumbosacral strain was established by 
means of an December 1993 rating action as service medical 
records indicate that the veteran had developed low back pain 
when lifting while on active duty following an automobile 
accident.  A noncompensable disability rating was assigned 
effective October 2, 1993, the day after the veteran 
separated from active duty.  By means of a September 2000 
rating action, the disability evaluation for his lumbosacral 
strain was increased to 10 percent disabling, effective April 
27, 2000, the date of claim on appeal.  The veteran appeals 
this rating action and claims that his lumbosacral strain is 
more severe than currently evaluated warranting an increased 
disability rating.
 
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2001).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994). The veteran's current lumbosacral strain is evaluated 
under Diagnostic Code 5295.  38 C.F.R. § 4.71a (2001).  Under 
these criteria, a 10 percent disability rating contemplates 
lumbosacral strain with characteristic pain on motion.  A 20 
percent disability rating is appropriate for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  The 
veteran's low back disability may also be rated on limitation 
of motion.  Under Diagnostic Code 5292, a 10 percent 
disability rating is appropriate for slight limitation of 
motion of the lumbar spine.  A 20 percent disability rating 
is appropriate for moderate limitation of motion of the 
lumbar spine.  Under Diagnostic Code 5289, a 40 percent 
disability rating is appropriate for favorable ankylosis of 
the lumbar spine while Diagnostic Code 5286 provides for a 60 
percent disability rating for complete bony fixation 
(ankylosis) of the spine at a favorable angle.

In August 2000, the veteran was afforded a VA examination.  
The veteran complained of frequent episodes of muscle spasms 
in both hamstring areas associated with back discomfort.  He 
indicated that he had been taking Ibuprofen for his 
musculoskeletal pain.  The examination report indicates that 
the curvature of the veteran's spine was normal.  On forward 
flexion, pain began at 70 degrees and he was able to continue 
to 85 degrees before stopping because of pain.  Backward 
extension was recorded to 30 degrees, and lateral flexion and 
rotation were measured to 35 degrees bilaterally.  Pertinent 
diagnosis was residual of lumbar strain.  

In December 2000, the veteran was afforded another VA 
examination.  He indicated that his back pain ranked at a 
level of 9 at its worse subsiding to a level of 2 to 3.  When 
his pain is at his worse, it was difficult for him to get out 
of bed.  He reported that lifting more than 30 or 40 pounds, 
would precipitate back pain.  This pain was localized in the 
lumbosacral area and would pass to his upper buttocks on both 
sides.  He also reported that this pain would go to his knees 
making his knees "give out."  When he sat for two hours or 
stood for four hours, he developed an increase in back pain.  
Likewise, he was capable of walking 4 or 5 miles before the 
onset of pain.  The examiner noted that the veteran disrobed 
with quick fluid body movements and he stood with level 
pelvis and shoulders.  Forward flexion was measured to 85-90 
degrees with extension of 35 degrees and side bending to 40 
degrees.  The veteran did not complain of pain at the end 
points of these ranges.  He was able to heel walk and toe 
walk well according to the examination report.  In the 
sitting position, his knee and ankle reflexes responded 3+.  
He was noted to have no sensory loss in his lower extremities 
and there was no evidence of muscle atrophy.  Straight-leg 
raising at the height produced back pain and heel-knee tests 
with the pelvis unstabilized also produced back pain.  The 
examiner noted that x-ray evidence of the lumbar spine showed 
skeletal pathological processes.  The pertinent diagnoses was 
low back pain history, remote, and lumbar strain.  The 
examiner noted that, based on history and his clinical 
findings, he was unable to find evidence of functional loss 
or limitation objectively for residual of the patient's 
lumbar strain condition.  Additionally, the examiner noted 
that no muscle spasm was present.  

Based on a review of the evidence of record, the Board finds 
that an increased rating is not warranted.  While the veteran 
has low back pain, the evidence does not show that he has 
muscle spasm on extreme forward bending.  On the contrary, 
the veteran was noted to have no muscle spasm during his 
December 2000 examination.  Similarly, the evidence does not 
show that he has loss of unilateral lateral spine motion.  On 
the contrary, the VA examination reports show that he has 
lateral motion from 35 to 40 degrees bilaterally.  As there 
are no current findings of muscle spasm on extreme forward 
bending or loss of unilateral lateral spine motion, an 
increased rating under Diagnostic Code 5295 is not 
appropriate.  

In addition, the criteria for an increased disability rating 
under Diagnostic Code 5292 are not met as the evidence does 
not show that the veteran's lumbosacral strain results in 
moderate limitation of motion of the lumbar spine.  As noted 
previously, the VA physician that examined the veteran in 
December 2000 found no objective evidence of functional loss 
or limitation resulting from the veteran's lumbar strain.  
Additionally, as the medical evidence does not show an 
indication of ankylosis, an increased rating based on 
Diagnostic Codes 5286 or 5289 is not warranted.  

The Board acknowledges that the evidence shows persistent 
complaints by the veteran of functional impairment, 
accompanied by pain.  These complaints are significant, not 
only in view of the rating criteria, whereby impairment as 
manifested by recurrent attacks is to be considered in 
determining the appropriate disability level, but also with 
regard to regulatory provisions stipulating that functional 
impairment is to be considered in determining the degree of 
orthopedic disability.  See 38 C.F.R. §§  4.40 and 4.45 
(2001); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It must be emphasized, however, that 
functional impairment, and concomitantly reports of recurrent 
attacks, must be supported by "adequate pathology."  The 
most recent VA examination shows that the veteran's 
lumbosacral strain does not result in objective findings of 
functional loss or limitation.  Based on the evidence, the 
Board must find that any functional impairment resulting from 
the veteran's low back disability is sufficiently compensated 
by the 10 percent rating currently in effect.
 
In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for a low back 
disability as the diagnostic criteria for an increased rating 
for this disability are not satisfied.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5286, 5289, 5292, 5295 (2001).


ORDER

Service connection for a neck disability, to include as 
secondary to lumbosacral strain, is denied.  

An increased disability rating for lumbosacral strain, 
presently evaluated as 10 percent disabling, is denied.
 

REMAND

With respect to the veteran's claims for increased ratings 
for pes planus and post operative residuals of right 
metatarsal surgery, a remand is required for compliance with 
the notice and duty to assist provisions contained in the 
VCAA with its implementing regulations.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)" and 
provide a medical examination or opinion when such 
examination is necessary to make a decision on the claim.  
38 U.S.C.A.§ 5103A; 66 Fed. Reg. 45,620 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c).  In 
the present case, the evidence shows that potentially 
probative medical evidence exists that is not presently 
associated with the claims folder.  In particular, during his 
December 2000 VA examination, the veteran indicated that he 
had an appointment with a podiatrist and that orthotics were 
planned.  However, copies of these treatment records are not 
presently associated with the claims folder.  As the veteran 
has referenced the existence of potentially probative medical 
treatment records that have not been associated with the 
claims folder, an effort should be made to associate these 
records with the claims folder. 

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  
Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service 
connected pes planus and/or right 
metatarsal disability since separation 
from active duty.  After securing the 
necessary release, the RO should obtain 
these records.

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder

2.  Upon completion of the above, the RO 
should review the claims folder and ensure 
that all of the development action has 
been conducted and completed in full.  The 
RO must review the claims file and ensure 
that all notification and development 
action required by the VCAA and its 
implementing regulations.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures are fully complied with and 
satisfied.  

3.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

The Board thanks the RO in advance for its assistance in the 
requested development and trusts that it will attend to it in 
a timely manner.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 



